Citation Nr: 1132222	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a service-connected lumbar spine disability.  

2.  Entitlement to a disability rating in excess of 10 percent for sciatica of the right lower extremity.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army from March 1978 to March 1981 and from January 1986 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to increased disability ratings and TDIU.  

In May 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Remand is required for compliance with VA's duty to assist then Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran alleges that his service-connected lumbar spine disability and sciatica of the right lower extremity warrant disability ratings greater than those presently assigned.  He asserts that his service-connected lumbar spine disability, associated sciatica, and other service connected disabilities render him unemployable.

At the May 2011 hearing, the Veteran testified that the current symptoms of his service-connected lumbar spine disability and the associated sciatica of the right lower extremity had worsened since his most recent 2008 VA examination.  He offered specific instances of worsening, and cited examples of impaired function.  Moreover, VA treatment records since 2008 tend to support his allegations.  Accordingly, examination to obtain updated findings appears warranted. 

Further, the Veteran indicated that he had been placed on a Texas "injured workers list" because he had received the maximum benefit under the State workers compensation law and was not able to return to work.  Official findings, particularly any medical records, associated with this determination are potentially relevant to his claim, and efforts to obtain such must be undertaken.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  The Veteran should be asked to provide all information related to his workers compensation determination as a municipal employee.  He should be asked to provide proper authorization necessary for VA to make arrangements in order to obtain all the medical records related to his state unemployability determination (from the Texas Department of Insurance or other agency).  All information obtained should be made part of the file.  

2.  Schedule the Veteran for a VA Spine examination to determine the present severity of the thoracolumbar spine disability.  The examination report should include a detailed account of all low back pathology found to be present.  The examiner should specifically comment on the degree of limitation of motion (to include any ankylosis) and the impact of the low back disability on occupational functioning.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  

3.  Schedule the Veteran for a VA peripheral nerves examination to assess any neurological impairment as a result of his service-connected sciatica of the right lower extremity.  The examination report should include a detailed account of all neurological impairment and pathology resulting from the service-connected neurologic symptoms of the right lower extremity disability found to be present.  The examiner must comment on the impact of the service connected disability on occupational functioning.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.

4.  Following the above, readjudicate the Veteran's claims.  Specifically consider whether the ratings of the disabilities at issue or unemployability warrants referral for extraschedular consideration.  If the benefits sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

